              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL BENNETT,                             :      CIV NO. 3:18-CV-517
                                             :
             Plaintiff,                      :      (Judge Caputo)
                                             :
v.                                           :      (Magistrate Judge Carlson)
                                             :
PRIMECARE MEDICAL INC., et al.,              :
                                             :
             Defendants.                     :


                            MEMORANDUM ORDER


      This pro se prisoner lawsuit brought by Michael Bennett, a state prisoner,

involves allegations of Eighth Amendment violations involving the prison food

service and healthcare providers at the Cumberland County Prison. There are

currently two defense motions for summary judgment pending in this case. (Docs.

43 and 46.) Responses to these motions are due from the plaintiff, but Bennett,

who has recently been released from custody, reports that he is endeavoring to

arrange for counsel, and seeks to stay this litigation indefinitely while he works to

retain counsel. (Doc.54.)

      We appreciate Bennett’s desire to arrange for the assistance of counsel, but

also recognize a need to ensure that this litigation progresses in a timely manner.




                                         1
Accordingly, in order to accommodate these competing needs, Bennett’s motion,

(Doc. 54) is GRANTED in part as follows:

      1.    In order to allow Bennett to endeavor to retain the services of counsel,

IT IS ORDERED that on or before August 9, 2019, Bennett will either arrange for

the entry of appearance by counsel in this case or notify the court that he will

continue to proceed pro se.

      2.    Unless newly retained counsel enters an appearance and seeks an

extension of time, on or before August 30, 2019, the plaintiff will file a response

to the defense motions for summary judgment.

      So ordered this 9th day of July 2019.



                                              S/ Martin C. Carlson
                                              MARTIN C. CARLSON
                                              United States Magistrate Judge




                                         2
